El Juez Asociado Señor Frabtco Soto,
emitió la opinión del tribunal.
Las circunstancias de este caso son idénticas a las que se relatan en el caso No. 4090 que hemos resuelto en el día de hoy. Les separa únicamente, el que, en aquel caso se apeló de la sentencia y en el presente la apelación se esta-blece contra la resolución qne denegó la solicitud de un nuevo juicio. Esta última circunstancia no varía, sin embargo, para que le sean aplicables los motivos consignados en la opinión emitida en dicho caso No. 4090.
No parece innecesario significar además qne la alegación del demandante qne se .refiere a la enfermedad de uno de sus abogados del récord, como “accidente que la verdadera prudencia no pudo prevenir” era más bien para ser consi-derada dentro de las prescripciones del artículo 140 del Có-digo de Enjuiciamiento Civil y no como base para serlo en una moción para un nuevo juicio.

En este caso, por tanto, debe modificarse la resolución apelada, añadiendo las siguientes palabras: “y se concede a la parte demandante permiso para presentar una solicitud enmendada basada en el artículo 140 del-Gódfigo de Enjui-
*325
ciamiento Civil dentro del término de treinta días contados a partir del 5 de mar so de 1927.”

El Juez Asociado Señor HntcMson no intervino.